Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Election/Restrictions and Claim Status
2.	Applicant's election with traverse of Species A (Figs. 2-3) in the reply filed on 01/14/21 is acknowledged.  The traversal is on the ground(s) that there is no serious search and examination burden.  This is not found persuasive because the species require a different field of search, e.g., employing different search queries (directed to the different mechanisms for moving the target material relative to the source of nuclear radiation disclosed in Fig. 2 vs. Fig. 4); the prior art applicable to one species would not likely be applicable to another species (art teaching target material movable on a rail car is not likely to also teach a fluid target material piping system). The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 3, 4, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species (B as disclosed in Fig. 4), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/14/21.
4.	Accordingly, claims 2-20 are pending in this application, with claims 3, 4, and 13 withdrawn. Claims 2, 5-12 and 14-20 are examined herein.

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first mechanical structure,” the “second mechanical structure,” and “a commercial process” must be shown or the feature(s) canceled from the 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 2 and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
8.	Claims 2, 7, 17, 18, and 20 recite a “first mechanical structure configured to cause a target material to move in the drift and to at least assist inactively controlling an exposure rate of the target material to the spent nuclear fuel while the target material is being exposed to the spent nuclear fuel” and a “second mechanical structure configured to remove the target material from the drift after the target material is exposed to the spent nuclear fuel” (claim 2), wherein the at least one first mechanical structure and the at least one second mechanical structure are a different structure (claim 17)
9.	The specification as filed, however, discloses “…fluid piping 15. The fluid pipe 15 may include a flowing fluid, such as a liquid (for instance, water) or a gas. The pipe 15 may pass through the tunnel 2 and near rail car 18 to capture low grade heat that is emitted by both the spent nuclear fuel canisters 14 themselves, as well as the fins 22. The heated fluid piping 15 may be transported out of the repository 30” ([0023]). The disclosure does not support recitation of first and second mechanical structures different from one another. 
10.	Moreover, the disclosed fluid piping is not disclosed to be configured to “at least assist in actively controlling an exposure rate” (claims 2 and 7) or to “heat or irradiate the target material” (claim 20)  The disclosed piping is simply a conduit does not possess any ancillary structures such as a pump, valving, or other flow control mechanism that would enable it to be capable of “active control”  nor does it include any structure that would be capable of heating or irradiating the fluid contained within. 
11.	Claim 18 recites “wherein the at least one first mechanical structure and the at least one second mechanical structure includes rail cars on rails, the rail cars being configured to support the spent 
12.	An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").
. 

 14.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

15.	Claims 2, 5, 7, 14, 15, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
16.	Claims 2, 5, 7, 14, 18, and 20 recite functional limitations of “a first mechanical system,” “a second mechanical system” and “a fluid piping system.” The recitations do not clearly define the metes and bounds of the structure required to perform the claimed limitations. For example, the recitation “mechanical system” is so vague as to be meaningless and the recitation “configured to cause a target material to move and at least assist in actively controlling an exposure rate of the target material” is directed to a result obtained by the invention. Accordingly, the claims do not set forth “well-defined boundaries” of the claimed structure and a skilled artisan would not know from the claim terms what structure is encompassed by the claim. For example, it is unclear what structural features a “fluid piping 
18.	Any claim not specifically addressed above is rejected under 35 U.S.C. §112 because it depends on a rejected claim.

Claim Rejections - 35 USC § 102
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
20.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
21.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



s 2, 5, 6, 10, 11, 12, 14, 15, 16, 19, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Snyder, US Patent 6,183,243.
23.	Regarding claim 2, Snyder discloses a system for storage (see Fig. 1 and column 2, lines 14-56), comprising: spent nuclear fuel (14) arranged in a drift (10); at least one first mechanical structure (18) configured to cause a target material to move in the drift, the at least one first mechanical structure being configured to at least assist in actively controlling an exposure rate of the target material to the spent nuclear fuel while the target material is being exposed to the spent nuclear fuel; and at least one second mechanical structure (20) configured to remove the target material from the drift after the target material is exposed to the spent nuclear fuel.
24.	Regarding claim 5, Snyder anticipates claim 2 and further discloses a system, wherein the at least one first mechanical structure and the at least one second mechanical structure includes a fluid piping system and the target material includes a coolant (column 2, lines 50-56).
25.	Regarding claim 6, Snyder anticipates claim 5 and further discloses a system further comprising: at least one instrument (26), the at least one instrument being configured to measure at least one parameter of at least one of the drift or the coolant in the fluid piping system (column 2, lines 63-65).
26.	Regarding claim 10, Snyder anticipates claim 5 and further discloses a system further comprising: a commercial process (42) configured to utilize one of warm coolant or steam, wherein the fluid piping system is configured to provide the warm coolant or the steam to the commercial process (column 2, lines 56-62).
27.	Regarding claim 11, Snyder anticipates claim 5 and further discloses a system further comprising: a waste heat electricity generator (42) configured to use one of warm coolant or steam to produce electricity, wherein the fluid piping system is configured to provide the warm coolant or the steam to the waste heat electricity generator.

29.	Regarding claim 14, Snyder anticipates claim 2 and further discloses a system, wherein the exposure rate is a heat exposure rate (column 2, lines 50-56).
30.	Regarding claim 15, Snyder anticipates claim 2and further discloses a system, wherein the spent nuclear fuel is arranged in the drift in order to heat the target material (column 2, lines 50-56).
31.	Regarding claim 15, Snyder anticipates claim 2 and further discloses a system, wherein the at least one first mechanical structure and the at least one second mechanical structure are a same structure (Fig. 1).
32.	Regarding claim 19, Snyder anticipates claim 2 and further discloses a system further comprising: at least one instrument (26), the at least one instrument being configured to measure at least one parameter of at least one of the drift and the target material (column 2, lines 63-65).
33.	Regarding claim 20, Snyder anticipates claim 2 and further discloses a system, wherein the at least one first mechanical structure is configured to heat the target material to convert the target material from a first physical state to a second physical state, and an economic value of the target material increases due to the conversion (column 2, lines 46-62).
34.	Claims 2, 5, 7, 12, 14, 15, and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yamanaka et al., US Patent 5,753,923.
35.	Regarding claim 2, Yamanaka discloses a system for storage (see Fig. 1 and column 6, line 60 through column 7, line 40), comprising: spent nuclear fuel (6) arranged in a drift (38); at least one first mechanical structure (11) configured to cause a target material to move in the drift, the at least one first mechanical structure being configured to at least assist in actively controlling an exposure rate of the target material to the spent nuclear fuel while the target material is being exposed to the spent nuclear 
35.	Regarding claim 5, Yamanaka anticipates claim 2 and further discloses a system, wherein the at least one first mechanical structure and the at least one second mechanical structure includes a fluid piping system and the target material includes a coolant (column 7, lines 13-19 and column 8, lines 41-51).
36.	Regarding claim 7, Yamanaka anticipates claim 5 and further discloses a system, wherein the fluid piping system is configured to at least assist in the actively controlling of the exposure rate of the target material by adjusting a flowrate of the coolant (column 9, lines 46-56).
37.	Regarding claim 12, Yamanaka anticipates claim 5 and further discloses a system, wherein the spent nuclear fuel is arranged around at least a portion of the fluid piping system (see Fig. 1).
38.	Regarding claim 14, Yamanaka anticipates claim 2 and further discloses a system, wherein the exposure rate is a heat exposure rate or a radiation exposure rate (column 9, lines 10-56).
39.	Regarding claim 15, Yamanaka anticipates claim 2 and further discloses a system, wherein the spent nuclear fuel is arranged in the drift in order to heat the target material (column 9, lines 10-56).
39.	Regarding claim 16, Yamanaka anticipates claim 2 and further discloses a system, wherein the at least one first mechanical structure and the at least one second mechanical structure are a same structure (see Fig. 1).

Claim Rejections - 35 USC § 103
40.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
42.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

43.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
44.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamanaka et al., US Patent 5,753,923.
46.	Regarding claim 8, Yamanaka anticipates the system of claim 5 and further discloses at least one first temperature gauge configured to measure a first temperature of the coolant in the fluid piping system (column 9, line 54). While Yamanaka does not explicitly disclose a flow meter, it does suggest that the flow rate of coolant through the system is important to maintaining effective heat removal from the stored spent nuclear fuel (column 8, line 42 though column 9, line 56). Accordingly, one of ordinary skill in the art at the time of the invention would have found it obvious to include in the system of Yamanaka a flow meter configured to measure a flowrate of the coolant in the fluid piping system for the predictable purpose of ensuring a sufficient coolant flow is established in the system for effective heat removal.
47.	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamanaka et al., US Patent 5,753,923 in view of Iocovino et al., US Patent 6,252,923.
48.	Regarding claim 9, Yamanaka makes obvious the system of claim 8. Yamanaka does not disclose a second temperature gauge. Iocovina teaches a system for spent nuclear fuel storage comprising at least one temperature gauge configured to measure a temperature of the spent nuclear fuel (column 3, lines 16-36 and column 10 lines 32-50). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the storage cask temperature monitoring structure of Iocovino with the system of Yamanaka for the predictable purpose of measuring the axial temperature profile of the spent fuel container (column 10, lines 35-36). 
49.	Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Snyder, US Patent 6,183,243 in view of Peterson, US Publication 2008/0207977.
50.	Regarding claim 18, Snyder anticipates the system of claim 2, but discloses a robot for moving the spent nuclear fuel within the drift (column 2, lines 46-47). Peterson, however, teaches a spent 

Conclusion

51.	The Notice of Reference Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to applicant's disclosure.
52.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
53.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
54.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
55.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/SHARON M DAVIS/Primary Examiner, Art Unit 3646